November 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                            JAY COHEN, Appellant

NO. 14-15-00392-CV                          V.

   TOURS PARTNERS, LTD. AND PRESTON REALTY CORPORATION,
                           Appellee
               ________________________________

     Today the Court heard appellee’s motion to dismiss the appeal from the
judgment signed by the court below on January 28, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Jay Cohen.


      We further order this decision certified below for observance.